El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Beclamó la sociedad demandante M. Gran e Hijos del demandado Federico Plaja la suma de tres mil dólares por daños y perjuicios y la corte, después de celebrado un juicio, dictó sentencia favorable a la demandante. El demandado interpuso entonces el presente recurso de apelación.
El 5 de febrero de 1918 el demandado vendió a la de-mandante, libre de toda carga y gravamen, por la suma do trece mil quinientos dólares un almacén de manipostería si-tuado en Mayagüez. La parte sur del almacén está formada por un muro de 36 metros 80 centímetros de longitud por 7 metros 25 centímetros de alto y 56 centímetros de espesor, que constituye la pared principal y de mayor importancia de la finca y tiene un valor de cinco mil dólares según la de-mandante. A fines de octubre de 1918 con motivo de un terremoto la demandante vino en conocimiento de que sobre *714el expresado muro descansaba el tedio de un almacén con-tiguo por medio de seis grandes vigas que penetraban en el muro. La demandante alegó que tal liecho constituía una servidumbre pcrpétua no aparente que depreciaba su pro-, piedad j reclamó del vendedor los daños y perjuicios a que nos liemos referido.
Ambas partes están conformes en que la acción que aquí ejercita la demandante es la que emana del artículo 1386 del Código Civil Revisado, igual al 1483 del Código Civil antiguo. Dicho precepto legal es como sigue:
“Si la finca vendida estuviese gravada, sin mencionarlo la escri-tura, con alguna carga o servidumbre no aparente, de tal naturaleza que deba presumirse no la habría adquirido el comprador si la hu-biera conocido, podrá pedir la rescisión del contrato, a no ser que prefiera la indemnización correspondiente.
“Durante un año, a contar desde el otorgamiento de la escritura, podrá el comprador ejercitar la acción rescisoria, o solicitar la indem-nización. Transcurrido el año, sólo podrá reclamar la indemnización dentro de un período igual, a contar desde el día en que haya descu-bierto la carga o servidumbre.”
Se necesita, pues, para que el comprador tenga derecho a la rescisión del contrato o a la indemnización correspon-diente, que la finca se venda libre de gravámenes y que des- . pues resulte gravada con “alguna carga o servidumbre no aparente, de tal naturaleza que deba presumirse no la habida adquirido el comprador si la hubiera conocido.”
Se alegó y se demostró cumplidamente el hecho de la com-praventa del inmueble libre de gravámenes. T se alegó y el juez sentenciador declaró probada la existencia de una servidumbre no aparente de tal naturaleza que debía presu-mirse que de haberla conocido el comprador no hubiera ad-quirido la finca. El demandado sostuvo .y sostiene que tal hecho no se probó debidamente. Y es ésta la verdadera cuestión fundamental envuelta en el recurso.
Dedica el apelante muchas páginas de su alegato a dis-*715cutir la cuestión de si la servidumbre de que se trata era o no aparente. Después de nn detenido estudio de la prueba practicada, estamos convencidos de que la conclusión a que llegó la corte de distrito en este extremo, o sea, que la de-mandante de hecho no notó ni estaba obligada a conocer la existencia de las vigas, es la justa y procedente. El alma-cén adquirido por la demandante se construyó primero, y luego, al construirse el almacén contiguo si bien se introdu-jeron las vigas en el muro indicado, es lo cierto que sus fachadas del frente y del fondo se edificaron de tal modo que inducía a creer que el almacén tenía su propio muro.
En ésto debe darse la razón al apelado, pero ¿ la tiene también en la conclusión de que partió en su demanda y que declaró probada la corte de distrito, a saber: que existe aquí una servidumbre? .
La demandante encontró las. vigas, hecho que no conocía ni estaban en el deber de conocer cuando compró, y al pa-recer aceptó la existencia de una servidumbre perpétua no aparente, según sus propias palabras, y dirigió su acción contra el vendedor, usando del derecho que a su juicio le concedía el artículo 1386 del Código Civil Revisado. Pero el demandado sostuvo que no existía la servidumbre y lo demostró, prima facie, a nuestro juicio. El demandado ha-bía adquirido la finca algunos meses antes. Nada hay en los autos que demuestre que él tenía conocimiento actual de los hechos origen de este pleito. Vendió la finca libre de gra-vámenes. Libre de gravámenes estaba y está la finca en el registro. T libre de gravámenes debe presumirse que la ad-quirió el tercero comprador, ya que se trataba de un gravamen no aparente. La actuación de la demandante debe estimarse por lo menos como prematura. Ella era la dueña del inmueble y la que debía defenderlo dirigiendo su inves-tigación y acción contra el que lo atacara, en este caso el dueño del almacén contiguo. Del sólo hecho de la existencia de las vigas, única cosa que aquí se ha demostrado, no se *716deriva el de la existencia de la servidumbre, y la demandante sólo podría dirigirse contra el demandado, de acuerdo con el repetido artículo 1386, cuando se hubiera cerciorado de la existencia de la carga o servidumbre no aparente de la natu-raleza que fija el mismo legislador.
Por tales razones debe revocarse la sentencia apelada y desestimarse la demanda, sin especial condenación de costas y sin perjuicio de los derechos que puedan asistir a la de-mandante.

Revocada la sentencia apelada y declarada sin lugar la demanda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.